--------------------------------------------------------------------------------

Exhibit 10.29


AMENDMENT NO. 12 TO
LOAN AGREEMENT
(CVTI/Covenant Transport)




THIS AMENDMENT NO. 12 TO LOAN AGREEMENT, dated as of December 5, 2006 (the
“Amendment”), is entered into by and among THREE PILLARS FUNDING LLC (formerly
known as THREE PILLARS FUNDING CORPORATION), (“Three Pillars”), SUNTRUST CAPITAL
MARKETS, INC. (formerly SunTrust Equitable Securities Corporation), as
administrator (the “Administrator”), CVTI RECEIVABLES CORP. (“CVTI”), and
COVENANT TRANSPORT, INC. (“Covenant”). Capitalized terms used and not otherwise
defined herein are used as defined in the Loan Agreement, dated as of December
12, 2000 among Three Pillars, the Administrator, CVTI and Covenant (as amended
to date, the “Loan Agreement”).


WHEREAS, the parties hereto desire to further amend the Loan Agreement in
certain respects as provided herein;


NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:


SECTION 1.   Amendment to the Loan Agreement.


The definition of “Scheduled Commitment Termination Date” in Section 1.1 of the
Loan Agreement is hereby deleted and replaced with the following:


“Scheduled Commitment Termination Date: December 4, 2007.”


SECTION 2.   Effect of Amendment. 


Except as modified and expressly amended by this Amendment, the Loan Agreement
is in all respects ratified and confirmed, and all the terms, provisions and
conditions thereof shall be and remain in full force and effect. This Amendment
shall be effective as of the date (the “Effective Date”) on which each of the
parties hereto delivers to the Administrator a fully executed original of this
Amendment. On and after the Effective Date, all references in the Loan Agreement
to “this Agreement,” “hereto,” “hereof,” “hereunder” or words of like import
refer to the Loan Agreement as amended by this Amendment.


SECTION 3.   Binding Effect.


This Amendment shall be binding upon and inure to the benefit of the parties to
the Loan Agreement and their successors and permitted assigns.


--------------------------------------------------------------------------------



SECTION 4.   Governing Law.


This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.


SECTION 5.   Execution in Counterparts; Severability.


This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original, and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
by facsimile shall be effective as delivery of a manually executed counterpart
of this Amendment. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.


[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duty authorized, as of the date first above
written.


THREE PILLARS:
THREE PILLARS FUNDING LLC
                   
By:
/s/ Doris J. Hearn
   
Title: Vice President
           
THE BORROWER:
CVTI RECEIVABLES CORP.
                   
By:
/s/ Joey B. Hogan
   
Title: CFO
           
THE ADMINISTRATOR:
SUNTRUST CAPITAL MARKETS, INC.
                   
By:
/s/ Michael G. Maza
   
Title: Michael G. Maza
   
Managing Director
           
THE MASTER SERVICER:
COVENANT TRANSPORT, INC.,
a Nevada holding corporation
                   
By:
/s/ Joey B. Hogan
   
Title: CFO
           





(Signature Page to Amendment No. 12 to Loan Agreement (CVTI/Covenant Transport))
 
Back to Form 10-K [form10k.htm]